                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                CASE NO. 2:05-CR-20132-02

VERSUS                                                  JUDGE ROBERT G. JAMES

DONALD RAY MALVEAUX (02)                                MAGISTRATE JUDGE KAY


                                  AMENDED JUDGMENT

       Pursuant to Section 404 of the First Step Act,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Judgment of the

Court imposed on March 18, 2008 [see Doc. No. 117], sentencing Defendant Donald Ray

Malveaux to a total term of imprisonment of 240 months and a term of supervised release of 10

years, is AMENDED, and Defendant’s term of imprisonment is REDUCED to TIME SERVED

and his term of supervised release is REDUCED to EIGHT years.

       Except as provided herein, all other provisions of the Judgment imposed on March 18,

2008 [Doc. No. 117], remain in effect.

       SIGNED this 30th day of July, 2019
